Case 1:20-cv-00443-JAO-RT Document 9 Filed 10/15/20 Page 1 of 5             PageID #: 270




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 MELINDA BELMODIS,         )                  CIVIL NO. 20-00443 JAO-RT
                           )
               Plaintiff,  )                  ORDER TO SHOW CAUSE WHY THIS
                           )                  ACTION SHOULD NOT BE
       vs.                 )                  DISMISSED WITHOUT PREJUDICE
                           )
 TEVA PHARMACEUTICALS USA, )
 INC., et al.,             )
                           )
               Defendants. )
                           )
                           )
                           )

             ORDER TO SHOW CAUSE WHY THIS ACTION
          SHOULD NOT BE DISMISSED WITHOUT PREJUDICE

       On October 14, 2020, Plaintiff Melinda Belmodis filed a Complaint, ECF

 No. 2, asserting diversity jurisdiction as the basis for subject matter jurisdiction in

 this action. Compl. ¶ 28. “Courts have an independent obligation to determine

 whether subject-matter jurisdiction exists, even when no party challenges it.”

 Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). The Court is presumed to lack

 subject matter jurisdiction, and the plaintiffs bear the burden of establishing that

 subject matter jurisdiction is proper. See Kokkonen v. Guardian Life Ins. Co., 511

 U.S. 375, 377 (1994). If the Court lacks subject matter jurisdiction, an action must

 be dismissed. Fed. R. Civ. P. 12(h)(3).
Case 1:20-cv-00443-JAO-RT Document 9 Filed 10/15/20 Page 2 of 5            PageID #: 271




       Federal district courts have original jurisdiction over cases where the amount

 in controversy exceeds $75,000, exclusive of interest and costs, and where the

 matter in controversy is between citizens of different states. See 28 U.S.C. §

 1332(a)(1). Complete diversity of citizenship requires that each of the plaintiffs be

 a citizen of a different state than each of the defendants. See Williams v. United

 Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (citing Exxon Mobil Corp. v.

 Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)); Morris v. Princess Cruises,

 Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

       The Complaint asserts the amount in controversy is in excess of $75,000,

 Compl. ¶ 28; Plaintiff was at all times relevant a citizen and resident of the State of

 Hawaii, id. ¶ 7; Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a

 Delaware corporation with headquarters located in Pennsylvania, id. ¶ 9; Teva

 Women’s Health, Inc. (which later “converted” into Defendant Teva Women’s

 Health, LLC) is also a Delaware corporation with headquarters located in

 Pennsylvania, id. ¶ 11; Defendant Teva Women’s Health, LLC, which is wholly

 owned by Teva USA, is a Delaware limited liability company with headquarters

 located in Pennsylvania, id. ¶ 12; and Defendants The Cooper Companies, Inc.,

 and CooperSurgical, Inc. are both Delaware corporations with headquarters located

 in California and Connecticut, respectively, id. ¶¶ 14–15.




                                            2
Case 1:20-cv-00443-JAO-RT Document 9 Filed 10/15/20 Page 3 of 5              PageID #: 272




       Plaintiff’s allegations regarding the citizenships of the corporate Defendants

 are inadequate. It is well settled that a corporation is a citizen of “(1) the state

 where its principal place of business is located, and (2) the state in which it is

 incorporated.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899

 (9th Cir. 2006) (citing 28 U.S.C. § 1332(c)(1)). Plaintiff asserts each corporate

 Defendant’s state of incorporation and headquarters location, but without more,

 this fails to allege where each corporate Defendant’s principal place of business is

 located, as a corporation’s “headquarters” is not necessarily the corporation’s

 “principal place of business” or “nerve center.” See Hertz, 559 U.S. at 92–93 (A

 corporation’s principal place of business “in practice . . . should normally be the

 place where the corporation maintains its headquarters—provided that the

 headquarters is the actual center of direction, control, and coordination, i.e., the

 ‘nerve center,’ and not simply an office where the corporation holds its board

 meetings.” (emphasis added)); see also 3123 SMB LLC v. Horn, 880 F.3d 461, 471

 (9th Cir. 2018) (quoting Hertz, 559 U.S. at 97). Accordingly, Plaintiff has

 insufficiently pled the citizenships of Defendants Teva USA, Teva Women’s

 Health, Inc., The Cooper Companies, Inc., and CooperSurgical, Inc.

       Further, Plaintiff’s Complaint fails to identify the citizenship of Defendant

 Teva Women’s Health, LLC. The citizenship of an unincorporated association,

 such as a limited liability company, “can be determined only by reference to all of


                                             3
Case 1:20-cv-00443-JAO-RT Document 9 Filed 10/15/20 Page 4 of 5           PageID #: 273




 the entity’s members,” and not the laws under which it is organized or where it is

 registered to do business. Kuntz v. Lamar Corp., 385 F.3d 1177, 1182 (9th Cir.

 2004) (citing Carden v. Arkoma Assocs., 494 U.S. 185, 196–97 (1990)). Here,

 although Plaintiff asserts that Teva Women’s Health, LLC is “wholly owned” by

 Teva USA, as previously noted, Teva USA’s citizenship is not adequately alleged.

       Absent the foregoing information, the Court is unable to ascertain whether

 diversity jurisdiction exists. Accordingly, Plaintiff is ORDERED TO SHOW

 CAUSE why this action should not be dismissed without prejudice for lack of

 subject matter jurisdiction. Plaintiff must file a response to this Order to Show

 Cause by October 30, 2020, providing complete information concerning the

 citizenships of the named defendants.1 Failure to timely respond to this Order to

 Show Cause will result in a finding that Plaintiff has failed to carry her burden of

 establishing subject matter jurisdiction and the Court will dismiss the action

 without prejudice.

       //

       //

       //



 1
  If any of Teva Women’s Health, LLC’s members are themselves unincorporated
 associations, such as limited liability companies or limited partnerships, Plaintiff
 shall additionally identify those entities’ members and provide their citizenships.

                                           4
Case 1:20-cv-00443-JAO-RT Document 9 Filed 10/15/20 Page 5 of 5               PageID #: 274




        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, October 15, 2020.




 CV 20-00443 JAO-RT; Belmodis v. Teva Pharmaceuticals USA, Inc., et al.; ORDER TO SHOW CAUSE
 WHY THIS ACTION SHOULD NOT BE DISMISSED WITHOUT PREJUDICE




                                             5
